UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscalquarter ended May 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-152012 Incoming, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 244 5th Avenue, Ste V235 New York, NY 10001 (Address of principal executive offices, including zip code.) (917) 210-1074 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨ NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes xNo ¨ As of July 12, 2010, there are 17,234,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ICNN” and the “Registrant” refer to Incoming, Inc. unless the context indicates another meaning. EXPLANATORY NOTE Incoming, Inc. (the “Company”) is filing this Amendment No. 1 to its quarterly report on Form 10-Qfor the fiscal quarter ended May 31, 2010 (“Form 10-Q/A”), which was originally filed with the Securities and Exchange Commission (“SEC”) on July 14, 2010 (the “Original Form 10-Q”), to incorporate the Company’s revisions and responses to a letter of comment from the staff of the SEC dated as of October 5, 2010, which, includes, among other things, amendments to the Section 302 certifications under the Sarbanes-Oxley Act of 2002.The filing of this Form 10-Q/A will not be deemed an admission that the Original Form 10-Q, when made, included any untrue statement of material fact or omitted to state a material fact necessary to make a statement not misleading. Except for the disclosures described in this explanatory note, the information in this Form 10-Q/A has not been updated to reflect events that occurred after July 14, 2010, the filing date of the Original Form 10-Q.Accordingly, this Form 10-Q/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Form 10-Q.The following sections have been amended: Item 1. Financial Statements Except as described above, all other information in the Company’s Original Form 10-Q remains unchanged.The Company has re-filed the entire Form 10-Q in order to provide more convenient access to the amended information in context. ITEM 1. FINANCIAL STATEMENTS The accompanying condensed unaudited financial statements of Incoming, Inc., a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended November 30, 2009 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on April 15, 2010. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed financial statements for the period ended May 31, 2010 are not necessarily indicative of the operating results that may be expected for the full year ending November 30, 2010. Index to the Unaudited Financial Statements X CONSOLIDATED BALANCE SHEETS X CONSOLIDATED STATEMENTS OF OPERATIONS X CONSOLIDATED STATEMENTS OF CASH FLOWS X CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT X NOTES TO CONSOLIDATED FINANCIAL STATEMENTS X INCOMING, INC. (A Development Stage Company) FINANCIAL STATEMENTS May 31, 2010 (Unaudited) INCOMING, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (unaudited) May 31, 2010 November 30, 2009 (unaudited) ASSETS Current Assets Cash $ $ Accounts receivable - Accounts receivable - related party - Deferred offering costs - Prepaid expenses Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable Short term debt - Accounts payable - related party Short term debt - related parties Total current liabilities Non -current liabilities - - Capital stock $.001 par value; 75,000,000 shares authorized; 10,764,000 shares issued and outstanding. Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders deficit ) ) Total Liabilities and stockholder's equity $ $ INCOMING, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Six months ended May 31, 2010 and 2009 and for the period from December 22, 2006 (inception) through May 31, 2010 (unaudited) Three months ended May 31, Six months ended May 31, From December 22, 2006
